                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 John D. Saltz,                                     Case No. 3:17 CV 424

                         Petitioner,                ORDER ADOPTING
                                                    REPORT & RECOMMENDATION
                  -vs-
                                                    JUDGE JACK ZOUHARY
 Chae Harris,

                         Respondent.


       Petitioner pro se John Saltz, a prisoner in state custody, filed a Petition seeking a writ of habeas

corpus under 28 U.S.C. § 2254 (Doc. 1). This case was referred to Magistrate Judge William

Baughman, Jr., for a Report and Recommendation (R&R) under Local Rule 72.2. The R&R (Doc.

15) recommends the Petition be dismissed as procedurally defaulted. Saltz has not filed any

objections.

       Under 28 U.S.C. § 636(b)(1), this Court reviews de novo those portions of the R&R to which

objections are made. Failure to file objections within the timeframe set forth in the statute constitutes

a waiver of de novo review. See Thomas v. Arn, 474 U.S. 140, 153–55 (1985); United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005). This Court has reviewed the R&R and finds it accurately

states the facts and law. This Court therefore adopts the R&R in its entirety.

       Accordingly, the Petition (Doc. 1) is dismissed.

       IT IS SO ORDERED.

                                                           s/ Jack Zouhary
                                                       JACK ZOUHARY
                                                       U. S. DISTRICT JUDGE

                                                       December 19, 2018
